                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEWCATALINGRAY,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-4930

THE PUBLIC DEFENDERS
OF BUCKS COUNTY,
     Defendant.                                                              ~av 2o 201s
                                                                        '.' ·-·:: ".'ll\~K.~~-11 ~!. C'::rk
                                             ORDER                    · ·                       ':::;:,. ·J:..:rk

       AND NOW, this~y of November, 2019, upon consideration of Matthew Catalin

Gray's Motion to Proceed In Forma Pauperis (ECF No. 4), and prose Complaint (ECF No. 1), it

is ORDERED that:

       1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     Matthew Catalin Gray, # 126231, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of the Bucks County Correctional Facility or other appropriate official to

assess an initial filing fee of20% of the greater of (a) the average monthly deposits to Gray's

inmate account; or (b) the average monthly balance in Gray's inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Gray's inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Gray's inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
       3.     The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Bucks County Correctional Facility.

       4.     The Complaint is DEEMED filed.

       5.     Gray's Complaint is DISMISSED WITH PREJUDICE for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in   Court's

Memorandum.

       6.     The Clerk of Court shall CLOSE this c
